DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/20 has been entered.
 
Response to Amendment
3.	The Amendment filed 12/17/20, entered with the Request for Reconsideration fled 1/1/21, successfully overcomes the rejections set forth in paragraphs 4-7 of the Office Action mailed 9/16/20.  Accordingly, these rejections are withdrawn.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 6, as currently amended, presents the limitation “wherein the PEGs increase a siloxane group, a silane group, or a combination thereof”, however it is unclear how a polarity-enhancing group (PEG) can “increase” these moieties.
	This rejection could be overcome by replacing “increase” with --each include--, for example see claim 17.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 12, 13, 15, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0077131 to Enomoto et al. (Enomoto).
Enomoto discloses a method of forming a pattern includes the step of applying an actinic-ray- or radiation-sensitive resin composition on a substrate so as to form a film, the step of selectively exposing the film through a mask and the step of developing the exposed film with the use of a developer containing an organic solvent, wherein the actinic-ray- or radiation-sensitive resin composition contains a resin (A) whose polarity is increased by the action of an acid so that the solubility of the resin in the developer containing an organic solvent is decreased, a photoacid generator (B) that when exposed to actinic rays or radiation, generates an acid containing a fluorine atom and a solvent (C), and wherein the 
Preferred examples of the compounds that generate an acid when exposed to actinic rays or radiation include (z77), wherein the cation is substituted by one BuSO2 group (i.e. a sulfonyl group) and the anion is substituted by one C4H9- group (i.e. a fluorinated alkyl group), wherein the one sulfonyl group and the one fluorinated alkyl group each correspond to the equal number of polarity enhancing PEGs of the present invention, which are bonded to the positively and negatively changed ends, respectively, of the PAG.  See the top of page 42, in the left column.

6.	Claim(s) 10, 12, 13, 15 , 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0059989 to Kudo et al. (Kudo).
Kudo discloses a radiation sensitive composition comprising a polymer compound represented by general formula (1), and may also include a solvent, if necessary.  The radiation sensitive composition can preferably include an acid generator (C) that directly or indirectly generates an acid by irradiation with any radiation selected from the group consisting of a visible light ray, an ultraviolet ray, an excimer laser, an electron beam, an extreme ultraviolet ray (EUV), an X-ray and an ion beam, an acid diffusion inhibitor (E) and a solvent.  An amorphous film can be formed from the radiation sensitive composition by a method such as spin coating.  The radiation sensitive composition can separately form any of a positive resist pattern and a negative resist pattern depending on a developer to be used.  For example, when an alkali developer is used, a positive pattern is obtained, and when an organic developer is used, a negative pattern is obtained.  See paragraphs [0090] and [0091]. 
The compounds exemplified as preferred acid generators (C) include tri(4-fluorophenyl) sulfonium trifluoromethanesulfonate, corresponding to the photosensitive unit of the present invention wherein three fluoro groups [i.e. three fluorine atoms as PEGs] are bonded to the triphenyl sulfonium . 

Allowable Subject Matter
7.	Claims 1, 4, 7, 16-20 and 24-26 allowed.

8.	Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

9.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant’s arguments filed 12/17/20 with respect to the rejection(s) set forth in the Office Action mailed 9/16/20 have been fully considered and are persuasive.  Therefore, all rejections set forth in the previous Office Action have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Enomoto and Kudo.  Specifically, each of these references discloses a method of coating a substrate with a photosensitive composition, exposing the coated layer of photosensitive composition to EUV radiation, and developing the exposed layer of photosensitive composition to form a negative pattern, wherein the photosensitive composition comprises a photoacid 
 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
2/10/21